Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 1 of 25




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 20-cr-027-WJM

UNITED STATES OF AMERICA,

        Plaintiff,

v.

LEON SHANE SALAZAR,

        Defendant.


     ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS AND FOR FRANKS
          HEARING, AND GRANTING ENDS-OF-JUSTICE CONTINUANCE
                      ON THE COURT’S OWN MOTION


        The Government charges Defendant Leon Salazar with two counts of being a

felon in possession of a firearm and/or ammunition, in violation of 18 U.S.C. § 922(g)(1).

These two counts arose from two separate occasions, about a month apart, when the

Colorado Springs Police Department discovered firearms and ammunition while

executing search warrants on properties believed to be associated with Salazar.

        Currently before the Court is Salazar’s Motion to Suppress and for Franks

Hearing. (ECF No. 21.) The Court finds that no hearing is needed. For the reasons

explained below, the Court denies the motion. Moreover, in light of COVID-19, which

currently makes a jury trial impossible, the Court on its own motion will exclude 60 days

from the Speedy Trial clock.
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 2 of 25




                                  I. LEGAL STANDARD

A.    Burden of Proof

      “Generally, if the search or seizure was pursuant to a warrant, the defendant has

the burden of [proving that the Government violated the Fourth Amendment].” United

States v. Carhee, 27 F.3d 1493, 1496 (10th Cir. 1994) (internal quotation marks

omitted). Salazar has offered no argument why the general rule does not apply in this

case, nor is the Court aware of any possible argument. Accordingly, Salazar bears the

burden here.

B.    Deferential Review of Warrants

      The Court’s duty

               is to ensure that the magistrate judge had a substantial basis
               for concluding that the affidavit in support of the warrant
               established probable cause. The task of the issuing
               magistrate is simply to make a practical, common-sense
               decision whether, given all the circumstances set forth in the
               affidavit there is a fair probability that contraband or
               evidence of a crime will be found in a particular place.

               Because of the strong preference for searches conducted
               pursuant to a warrant, the Supreme Court has instructed
               [lower courts] to pay great deference to a magistrate judge’s
               determination of probable cause. Only the probability, and
               not a prima facie showing, of criminal activity is the standard
               of probable cause. The test is whether the facts presented
               in the affidavit would warrant a [person] of reasonable
               caution to believe that evidence of a crime will be found at
               the place to be searched.

United States v. Nolan, 199 F.3d 1180, 1182–83 (10th Cir. 1999) (internal quotation

marks and citations omitted; some alterations incorporated).

C.    Franks

      A defendant who wishes a reviewing court to consider evidence outside what the

warrant-issuing court considered must bring a Franks challenge, named for Franks v.


                                              2
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 3 of 25




Delaware, 438 U.S. 154 (1978). Franks held that a defendant may be entitled to a

preliminary evidentiary hearing to challenge the truthfulness of statements in an affidavit

sworn out in support of a warrant. Id. at 155–56. To obtain a Franks hearing, the

defendant must make “a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the truth, was included by the

affiant in the warrant affidavit.” Id. at 155–56; see also United States v. Owens, 882

F.2d 1493, 1499 (10th Cir. 1989) (“It is not enough to show . . . that an affiant’s

negligence or innocent mistake resulted in false statements in the affidavit.”). The

defendant must also make a substantial preliminary showing that “the affidavit, purged

of its falsities, would not be sufficient to support a finding of probable cause.” United

States v. Kennedy, 131 F.3d 1371, 1376 (10th Cir. 1997). And “the standards of

deliberate falsehood and reckless disregard set forth in Franks apply to material

omissions, as well as affirmative falsehoods.” Id. (internal quotation marks omitted).

       The Court’s task, whether on the face of the pleadings or on the facts as

established after a Franks hearing, is to reconstruct the warrant as it should have been

and then decide whether probable cause existed:

              If an arrest warrant affidavit contains false statements, the
              existence of probable cause is determined by setting aside
              the false information and reviewing the remaining contents of
              the affidavit. Where information has been omitted from an
              affidavit, we determine the existence of probable cause by
              examining the affidavit as if the omitted information had been
              included and inquiring if the affidavit would still have given
              rise to probable cause for the warrant.

Taylor v. Meacham, 82 F.3d 1556, 1562 (10th Cir. 1996) (internal quotation marks and

citation omitted).




                                             3
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 4 of 25




                      II. THE FIRST WARRANT (STORAGE UNIT)

A.     Background

       On October 1, 2019, Colorado Springs Police Detective Brady Mitts applied for a

warrant to search a storage unit, representing as follows in his affidavit (“First Affidavit”):

              While on routine patrol in the area of Mallard Drive and
              Chelton Road [in Colorado Springs], Your Affiant observed a
              gray Buick Sedan bearing Colorado license plate JQQ231
              proceed past the posted stop sign from eastbound Mallard
              Drive, turning north onto Chelton Road. Your Affiant ran a
              records check on this plate, and found that the registration
              expired 05/2019, though the vehicle displayed 11/2019 tags.
              Your Affiant also found that ln Call For Service #1944377S,
              dated 09/27/2019, a traffic stop was attempted on this
              vehicle but the vehicle fled and the driver was not identified.

              Your Affiant radioed other members of the CSPD Gang Unit
              to move towards my location to assist when a traffic stop
              would be attempted. Your Affiant followed the vehicle until it
              turned into the AAA Platte Self Storage, located at 4510
              Edison Avenue. As the vehicle turned in, Your Affiant
              attempted a traffic stop by turning on overhead lights and the
              emergency siren. The vehicle continued through the lot until
              it came to the secure access gate for the storage units. At
              that time, a bald, Hispanic male wearing a black shirt and
              shorts exited the driver seat and immediately began running
              westbound from the vehicle. This suspect was observed by
              witnesses getting into a different vehicle and fleeing the
              scene, and has not yet been located.

              A Hispanic female exited the front passenger seat
              immediately as well, though she remained with the vehicle
              as Your Affiant yelled at her to stay put. This female was
              detained, and later identified as Ashley Trujillo, DOB:
              [REDACTED]. Ashley initially stated that she only knew the
              driver as “Steve”, but she eventually confirmed his name
              was Leon. Ashley stated Leon picked her up at her address
              off Mallard Drive, and was going to stop by his storage unit
              at this location, before taking her to another location. Ashley
              stated that he threw a methamphetamine pipe at her before
              he took off running, and told her to run as well. Your Affiant
              would note that both Ashley and Leon are listed as
              Associates of the same street gang, “Park Side Varrio”.



                                              4
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 5 of 25




            Your Affiant later spoke with employees at this storage unit,
            who confirmed that they recognized the male associated
            with the vehicle that was stopped. They stated that he had a
            storage unit at this location. Your Affiant requested
            information about this person, and they provided
            documentation showing Unit HH34 is rented to Leon
            Salazar, DOB: [REDACTED]. These records included a
            copy of his Colorado Identification Card, which Your Affiant
            observed. The male in this picture was similar in
            appearance to the driver that fled the scene.

            One employee, Kevin Denehan, stated that the male
            associated [with] the car that was stopped was acting
            suspicious around the unit the suspect rented. Your Affiant
            asked what he meant, and he shared that he thought the
            suspect was “running girls” from this unit, as he had
            previously observed an unknown female and unknown male
            emerge from the unit. He also noted that the suspect has
            taken several girls back to the unit before. Kevin believed
            that the female [whom] officers had detained [i.e., Trujillo]
            may be one of the girls that he frequently brings back to his
            storage unit. Kevin stated that he has observed the inside of
            the unit previously, and saw car parts and boxes, but nothing
            immediately obvious as contraband.

            Your Affiant was later approached by a citizen who shared
            his appreciation that we stopped the male that had been
            acting suspicious around the storage unit. This male,
            identified as Darryl Shores, DOB: [REDACTED], stated that
            he knew there was something going on with the male
            associated to the vehicle Your Affiant had stopped. Darryl
            advised that he did not know the suspect by name, but
            confirmed he was a Hispanic male with a shaved head.
            Your Affiant showed Darryl the copy of the Identification
            Card while hiding the name and identifying information on it,
            and Darryl positively identified Leon as the male associated
            with the vehicle Your Affiant stopped and [with] a unit in the
            HH portion of the complex.

            Darryl advised that he had seen the suspect acting
            suspicious, and believed he may be involved in stolen
            vehicles based on the different vehicles he’d seen
            associated [with] the suspect. It should be noted that Kevin,
            Darryl, and another employee, Roman Gray, believe that
            Leon was associated [with] criminal activity and was
            believed to be involved in such criminal activity at his storage
            unit, though they struggled to describe exactly what kind of


                                           5
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 6 of 25




              activity they observed. In Your Affiant’s training and
              experience, citizens often report suspicious activity which is
              directly related to criminal activity, though they are not
              always able to articulate the crimes they believe such
              suspects are engaged in.

              Your Affiant also located Call For service 19423235, which is
              associated to the vehicle stopped, as the license plate
              JQQ231 had been run on this call as well. During this call
              for a suspicious vehicle dated 09/15/2019, Leon Salazar was
              run by officers on the call less than one minute after running
              the license plate JQQ231, though no further details are
              provided.

              During a search of the vehicle Leon fled from, Detectives
              located a white plastic container in a black pouch on the
              driver’s seat. This white plastic container contained a
              crystalline substance suspected to be methamphetamine.
              Detectives later tested this substance at the Sand Creek
              Substation, and received a presumptive positive test for
              methamphetamine. The substance and container had an
              approximate weight of 39.71 grams. A scale was located in
              the same pouch, with a white powder residue. Two pipes
              commonly used to smoke methamphetamine were located
              as well.

              Employees at the AAA Platte Self Storage confirmed that
              Leon rented Unit HH34. . . .

              Based on the totality of the circumstances, to include: an
              attempted traffic stop just four days prior where the driver
              fled, the vehicle displaying fraudulent registration stickers,
              Leon running from this traffic stop on foot, both Leon and
              Ashley being associates of the “Park Side Varrio” street
              gang, the narcotics and paraphernalia located in the vehicle,
              and the observations by citizens and employees of the
              storage unit that Leon is involved in criminal activity, Your
              Affiant respectfully requests to search the storage unit rented
              to Leon Salazar for the items listed in Attachment “B”.

(ECF No. 30 at 5–7.) 1

       The cross-referenced Attachment B sought authority to search for and seize the
       1
        All ECF page citations are to the page number in the CM/ECF header, which does not
always match the document’s internal pagination, particularly in exhibits with unnumbered cover
pages.



                                               6
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 7 of 25




following:

             GENERAL INFO

             •   General photographs of the scene

             •   lndicia of ownership of the unit

             •   Identification which would identify any occupants or
                 visitors to the storage unit

             DRUGS AND/OR NARCOTICS

             •   Any and all illegal narcotics, to include but not limited to
                 methamphetamine;

             •   All items to have been determined to have been used for
                 transportation, storage, processing, sale, or use of illegal
                 drugs, to include safes and lockboxes;

             •   All US currency determined to be proceeds of illegal
                 narcotic transactions;

             •   All weapons, to include firearms, explosives and other
                 dangerous weapons in close proximity to any found
                 narcotics or possessed for the purpose of safeguarding
                 narcotics or proceeds from narcotics;

             •   All records, to include but not limited to notebooks,
                 personal diaries, client lists, address books, phone
                 directories or scraps of paper that reflect drug
                 transactions;

             •   All police scanners or any other counter surveillance
                 equipment commonly used by individuals who are
                 involved in illicit drug trafficking;

             •   All bank records indicating income or expenditures of
                 funds relating to narcotics sales;

             •   Any safe deposit box keys or documents indicating
                 possession of such;

             •   Any paperwork reflecting the rental of another storage
                 locker or other rental facility in which narcotics could be
                 stored;

             •   Any digital communication device that could be used to


                                             7
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 8 of 25




                    facilitate illicit drug trafficking

                STOLEN VEHICLE(S)/PART(S)

                •   Any and all vehicles and/or vehicle parts suspected to be
                    stolen

                •   Any and all documentation to vehicles and/or vehicle
                    parts suspected to be stolen

                PROSTITUTION/PIMPING

                •   Any and all documentation associated to prostitution
                    and/or pimping

                •   All US currency determined to be proceeds of prostitution
                    and/or pimping

                GANG

                •   Gang indicia: photographs, written material depicting
                    gang association

                •   Any audio or videotapes depicting any gang involvement

                •   Any clothing which has been altered to show gang
                    involvement

(Id. at 8–9.)

       A state court magistrate approved Mitts’s warrant application without changes

(“First Warrant”). (Id. at 3.) Officers executed the First Warrant sometime between

October 1 and 4, 2019—the precise date is unclear on this record, but also immaterial.

(See ECF No. 30-1 at 6.) Inside the storage unit, officers discovered two firearms (one

reported stolen, one lacking a serial number), a significant amount of ammunition, and

drug paraphernalia. (Id.) One or both firearms, and/or the ammunition, forms the basis

of Count 1 of the Indictment. (ECF No. 1 at 1; ECF No. 25 at 1.)




                                                    8
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 9 of 25




B.      Analysis

       1.      Facial Challenge

       Salazar says that probable cause was lacking on the face of the First Affidavit for

any of the three crimes asserted as a basis for searching the storage unit: drug

distribution, theft of cars or car parts, or prostitution/pimping. (ECF No. 21 at 5–7.) 2

Under the circumstances, Salazar must indeed knock out probable cause for all three

suspected crimes. Salazar nowhere argues that the items for which the First Warrant

authorizes search and seizure are inappropriate as compared to the suspected crimes.

It is obvious, moreover, that any one of those crime-specific groupings of items would

have allowed agents to search everywhere, and inside every container, within the

storage unit. Thus, if probable cause existed as to any one of the three suspected

crimes, agents could validly search the storage unit from top to bottom, and the

discovery of firearms and ammunition would be valid under the plain view doctrine.

See, e.g., United States v. Brown, 984 F.2d 1074, 1077 (10th Cir. 1993) (“The infirmity

of part of a warrant requires the suppression of evidence seized pursuant to that part of

the warrant, but does not require the suppression of anything described in the valid

portions of the warrant (or lawfully seized—on plain view grounds, for example—during

their execution).” (internal quotation marks omitted; alterations incorporated)).

       The question, then, is whether the First Affidavit established probable cause to

suspect evidence of any of the three crimes contemplated there, i.e., drug distribution,

theft of cars or car parts, or prostitution/pimping. As it turns out, the Court need only


       2
       The First Warrant also authorized a search for gang-related evidence, but the
Government does not argue that gang association is a crime, and Salazar similarly makes no
argument about the effect of this portion of the warrant. Accordingly, the Court too will ignore it.



                                                 9
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 10 of 25




 discuss drug distribution.

        Salazar argues, “While there was probable cause to believe that [he] had

 possessed methamphetamine in his car, the affidavit did not provide a nexus between

 the crime of drug possession and the storage unit.” (ECF No. 21 at 5 (emphasis in

 original).) Salazar says that such a “nexus” often comes by way of the officer-affiant’s

 opinion that, based on his or her experience, “evidence of a specific crime is likely to be

 found in a specific location.” (Id. at 6.) Mitts offered no such opinion, and, in Salazar’s

 view, no other reason to believe that officers might find drugs in the storage unit, thus

 invalidating the warrant as to searches for evidence of drug crimes. (Id.)

        Again, “[t]he task of the issuing magistrate is simply to make a practical,

 common-sense decision whether, given all the circumstances set forth in the affidavit

 before him, . . . there is a fair probability that contraband or evidence of a crime will be

 found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). This Court’s

 duty “is simply to ensure that the magistrate had a substantial basis for concluding that

 probable cause existed.” Id. at 238–39 (internal quotation marks omitted; alterations

 incorporated).

        “In determining whether or not probable cause exists to believe that evidence of

 a crime will be found at the place to be searched, the magistrate is entitled to rely upon

 practical considerations of everyday life.” Anthony v. United States, 667 F.2d 870, 874

 (10th Cir. 1981). Thus, “the issuing magistrate judge may draw reasonable inferences

 from the material provided in the warrant application.” Nolan, 199 F.3d at 1183 (internal

 quotation marks omitted). Or, in other words, “the nexus between the place to be

 searched and the evidence sought may be established through normal inferences about




                                              10
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 11 of 25




 the location of evidence.” United States v. Gant, 759 F.2d 484, 488 (5th Cir. 1985),

 quoted with approval in United States v. Tisdale, 248 F.3d 964, 971 (10th Cir. 2001).

 A “minimal nexus” is enough. United States v. Henderson, 595 F.3d 1198, 1202 (10th

 Cir. 2010).

        Here, the Court finds that the following assertions from the First Affidavit to be

 particularly relevant:

        •      Salazar drove the car up to the entrance gate of a storage unit complex;

        •      Salazar then fled the scene on foot;

        •      Salazar indeed rented a storage unit in that complex; and

        •      on the driver’s seat of Salazar’s car, the police found a pouch containing

               methamphetamine and a scale with apparent drug residue.

        In this light, the magistrate could reasonably infer that Salazar was engaged in

 drug distribution. Courts throughout the country, including the Tenth Circuit, have

 recognized that scales are indicia of drug distribution, not just possession, especially

 when found near drugs themselves. See, e.g., United States v. Druger, 920 F.3d 567,

 571 (8th Cir. 2019); United States v. Sandoval, 680 F. App'x 713, 717–18 (10th Cir.

 2017); United States v. Sandoval, 615 F. App’x 242, 244 (5th Cir. 2015); United States

 v. Northington, 519 F. App’x 795, 797 (4th Cir. 2013); United States v. Spurgeon, 117

 F.3d 641, 644 (2d Cir. 1997); Hubbard v. Dorsey, 77 F.3d 492 (table), 1996 WL 67197,

 at *1 (10th Cir. 1996).

        Moreover, the magistrate could reasonably infer that a person headed to a

 storage unit with drugs and a scale might store drugs in that unit—particularly a person

 who flees the scene. In this regard, moreover, it is highly significant that Salazar finally




                                              11
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 12 of 25




 stopped—rather than pulling over on a random residential street, for example—in front

 of the security gate leading to the storage unit complex where he in fact rented a

 storage unit. Thus, given his location at the moment Salazar stopped and fled the

 scene, the inference that he was headed specifically to his storage unit is strong—in

 fact, very strong—and one the magistrate could easily and lawfully make.

        Accordingly, the Court finds that the First Affidavit provided the magistrate with a

 substantial basis for concluding that probable cause existed to suspect the crime of

 drug distribution, and that evidence of that crime would be found in the storage unit.

        2.     Material Omissions

        Salazar contends, however, that Mitts potentially fabricated one fact in the First

 Affidavit, and also omitted material information that would have affected the magistrate’s

 probable cause determination. (ECF No. 21 at 7–12.) The Court will discuss each of

 Salazar’s accusations in turn. 3

        Salazar first notes that Mitts informed the magistrate about a traffic stop

 attempted on Salazar’s car the week before, in which the vehicle fled and the driver was

 not identified—whereas Mitts knew, but did not tell the magistrate, that the driver the

 previous week had been a black male who did not look like Salazar (a light-skinned

 Hispanic man). (Id. at 8–9.) Salazar thus argues that Mitts intentionally or recklessly

 created the impression that Salazar was the driver during the previous week’s

 encounter. But Salazar does not explain why this omission was material to the

 magistrate’s probable cause determination, either about drug distribution or any other


        3
         Salazar’s arguments largely rely on bodycam footage that has not been provided to the
 Court. The Government does not contest Salazar’s descriptions of what the bodycam footage
 shows.



                                              12
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 13 of 25




 crime. Whether or not the magistrate had the impression that Salazar had fled from

 police the week before, there is no dispute that Salazar fled from Mitts at the entrance to

 the storage unit. That alone, in combination with the other facts recounted above, was

 enough to establish a nexus between the storage unit and the crime of drug distribution.

        Salazar next asserts that Mitts left out important information about Salazar’s

 passenger, Ashley Trujillo. In particular, Trujillo stepped out of Salazar’s car holding a

 liquor bottle and wearing an ankle monitor, and she was distraught at the thought of her

 parole being revoked because she would be separated from her children. (ECF No. 21

 at 9–10.) Moreover, she told Mitts that Salazar “threw two wrapped up meth pipes at

 her before running, at least one of which somehow managed to land inside her purse.”

 (Id. at 9.) It is not clear why Trujillo was talking about a methamphetamine pipe in her

 purse (e.g., had Mitts searched her purse? or did Trujillo fear a search and so

 preemptively try to explain away what the search would find?). Regardless, Mitts found

 Trujillo’s story absurd. Yet he informed the magistrate only that, according to Trujillo,

 Salazar had thrown a meth pipe at her—thus implicitly endorsing Trujillo’s story (and

 making Salazar look more guilty of drug crimes) while not actually believing that story.

        The Court agrees with Salazar that Mitts should have given the magistrate the

 full details about Trujillo’s accusations against Salazar and her incentive to lie.

 However, had those details been included, this Court cannot say that the magistrate

 would have lacked a reasonable basis to authorize the police to search for evidence of

 drug distribution in the storage unit. Again, Salazar was on his way to his storage unit

 and fled from police, leaving behind methamphetamine and a scale on his seat.

 Knowing that Trujillo had an incentive to lie and perhaps frame Salazar could have




                                              13
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 14 of 25




 prompted the magistrate to infer that perhaps the drugs and scale did not belong to

 Salazar, but “[t]he magistrate was not required to rule out every other possible

 alternative.” United States v. Shomo, 786 F.2d 981, 984 (10th Cir. 1986). Salazar fled

 the scene, not Trujillo. Thus, even informed of Trujillo’s incentive to lie, the magistrate

 would still have possessed a common-sense basis to conclude that the meth and scale

 belonged to Salazar, and in turn conclude (in light of the other relevant facts) that

 evidence of drug distribution would be found in the storage unit.

        Salazar’s third accusation that Mitts misled the magistrate relates to what Mitts

 reported from Darryl Shores, the citizen bystander who volunteered information. Mitts

 said that Shores (i) identified Salazar as the renter of the relevant storage unit,

 (ii) stated that he had seen Salazar with multiple cars, and (iii) believed Salazar was

 involved in stolen vehicles. However, in Mitts’s bodycam footage, Shores is seen only

 conveying the first two items of information. “Accordingly, it appears that Detective Mitts

 intentionally, or at least recklessly, misrepresented the witness’s statement.” (ECF

 No. 21 at 10.) This would be relevant, if at all, to probable cause to search for evidence

 of stolen vehicles or vehicle parts. It is not relevant to probable cause as it relates to

 drug distribution.

        Salazar’s fourth and final accusation is that Mitts failed to tell the magistrate that

 Salazar’s car—i.e., the car from which Salazar fled at the gate of the storage unit

 complex—was, indeed, Salazar’s car (i.e., not stolen). (Id.) But, as with the previous

 accusation, this has no relevance to probable cause as it relates to drug distribution.

        In short, even accepting Salazar’s claims of material misstatements and

 omissions, the magistrate still could have found probable cause to authorize the First




                                              14
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 15 of 25




 Warrant as to the crime of drug distribution. Accordingly, police officers validly

 discovered the firearms and ammunition in the storage unit.

            III. SECOND WARRANT (CAR SALAZAR WAS WORKING ON)

 A.     Background

        On November 1, 2019, Colorado Springs police located and arrested Salazar.

 That day, Mitts applied for a warrant to search Salazar’s residence, and a car parked

 outside of his residence, representing as follows in his affidavit (“Second Affidavit”):

               On October 1, 2019, Your Affiant conducted a traffic stop on
               a gray Buick sedan bearing Colorado license plate JQQ231
               at the AAA Platte Self Storage, located at 4510 Edison
               Avenue. The driver fled from the traffic stop, and was later
               identified as Leon Salazar, DOB: [REDACTED]. A female
               remained at the vehicle and was identified as Ashley Trujillo,
               DOB: [REDACTED]. Your Affiant would note that both
               Ashley and Leon are listed as associates of the same street
               gang, “Park Side Varrio”.

               During a search of the vehicle Leon fled from, Detectives
               with the CSPD Gang Unit located a white plastic container in
               a black pouch on the driver’s seat. This white plastic
               container contained a crystalline substance suspected to be
               methamphetamine. Detective K. Johnson/5410 later tested
               this substance at the Sand Creek Substation, and received a
               presumptive positive test for methamphetamine. The
               substance and container had an approximate weight of
               39.71 grams. A scale was located in the same pouch, with a
               white powder residue. Two pipes commonly used to smoke
               methamphetamine were located as well.

               Investigation following the traffic stop led to the discovery of
               a storage unit rented to Leon at the same storage unit facility
               the stop was conducted at. Your Affiant received
               documentation from employees at the AAA Platte Self
               Storage showing that Leon rented unit HH34. On October 1,
               2019, Your Affiant applied for and was granted a Search
               Warrant for the storage unit rented to Leon by the Honorable
               Judge Burlingame.

               The subsequent search of this storage unit belonging to
               Leon located two firearms. A Hi-Point 4595 rifle bearing


                                              15
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 16 of 25




            serial number R92694 was recovered with a live round in the
            chamber. This gun was reported stolen under CSPD Case
            Report 19-22639. In addition to the rifle, the report listed
            12 gauge magazines which have not been recovered at this
            time. A single shot, bolt action .22 caliber Savage Arms
            120A rifle was also located, though [t]his gun did not have a
            serial number. Ammunition was found throughout the
            storage unit, as well as a sling for a gun, and a holster for a
            handgun. Drug paraphernalia was also located, as well as
            indicia for Leon. The investigation led Your Affiant to submit
            an Arrest Warrant for Leon to the Honorable Judge S.
            Gerhart on October 4, 2019, which she signed. The charges
            on this Arrest Warrant included Possession of Weapons by
            Previous Offender and Unlawful Distribution, Manufacturing,
            Dispensing or Sale, among other charges.

            Detectives with the Gang Unit worked to locate Leon, and
            received a tip from a Source of Information that Leon may be
            staying at a residence at 2183 Fernwood Drive, in Colorado
            Springs, Colorado. On November 1, 2019, Detective
            Johnson and Detective A. Hansen/4907 conducted
            surveillance on this residence. Detective Johnson observed
            a male he recognized as Leon working on a black Ford
            Taurus bearing Colorado license plate BTK556, which was
            parked in front of this residence.

            Detectives approached the male on foot, and positively
            identified him as Leon. He was taken into custody on the
            warrant, and suspected methamphetamine was located on
            his person. Additionally, a set of keys were recovered from
            his person. Another resident at 2183 Fernwood Drive,
            Natalie Middlebrooks, DOB: [REDACTED] confirmed that
            Leon was staying at that house.

            Detectives cleared the residence, and found that the same
            keys recovered from Leon's person unlocked a room
            identified by Natalie as belonging to Leon. Natalie also
            identified the black Taurus sedan that Leon was working on
            as the vehicle he had been using. A records check on this
            vehicle shows that it is registered to Brianna Crittenden, and
            that the vehicle is a 2002 Ford Taurus, black in color,
            bearing VIN: 1FAHP55S82G272043.

            The Arrest Warrant for Leon included charges for Unlawful
            Distribution and Possession of Weapons by Previous
            Offender. Based on Your Affiant’s training and experience,
            individuals involved in narcotics distribution often keep


                                          16
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 17 of 25




               additional narcotics at their residence. Further, these
               individuals often keep firearms to protect their narcotics and
               the proceeds from the sales. Your Affiant knows that
               individuals involved in these crimes often keep ledgers or
               records of their sales, either in print form or through digital
               communication devices. These digital communication
               devices are also commonly used to arrange and facilitate the
               distribution of narcotics.

                                             ***

               Your Affiant believes evidence found during a search of the
               residence at 2183 Fernwood Drive, and the black Ford
               Taurus bearing Colorado license plate BTK556 for the items
               listed in Attachment “B” would be crucial in the investigation
               into the charges listed on the Arrest Warrant signed by the
               Honorable Judge S. Gerhart for [Salazar].

 (ECF No. 30-1 at 5–7.)

        The cross-referenced Attachment B sought authority to search for and seize

 “general info,” drug-related items, and gang-related evidence, just as in Attachment B to

 the First Warrant. (Id. at 8.) It also proposed to search for all firearms, ammunition,

 projectiles, shell casings, holsters, magazines, and documentation showing ownership,

 sale, or purchase of a firearm. (Id.) Lastly, it proposed to search for indicia of

 ownership of a vehicle, and vehicle registration papers. (Id.)

        The magistrate approved Mitts’s warrant application without changes (“Second

 Warrant”). (Id. at 3.) The search of the car revealed a firearm, ammunition, and more

 methamphetamine. The firearm and/or ammunition are the basis of Count 2 of the

 Indictment. (ECF No. 1 at 2; ECF No. 25 at 1.)

 B.     Analysis

        1.     Fruit of the Poisonous Tree

        Salazar challenges the Second Warrant only as it relates to the Ford Taurus

 parked in front of his residence, and particularly whether Mitts established a reason to


                                              17
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 18 of 25




 believe that evidence of a crime would be found in the car. (ECF No. 21 at 12–14.) But

 Salazar first argues that the Second Warrant was tainted by what Mitts learned when

 executing the allegedly unlawful First Warrant. (Id. at 12–13.)

        The Court has concluded that the First Warrant was not unlawful. But even if it

 were, “[w]hen a warrant is tainted by some unconstitutionally obtained information, [the

 court should] nonetheless uphold the warrant if there was probable cause absent that

 information.” United States v. Sims, 428 F.3d 945, 954 (10th Cir. 2005). Giving Salazar

 the benefit of the doubt, the Court will apply this approach.

        Stripped of what Mitts learned from executing the First Warrant, the Second

 Affidavit informed the magistrate that:

        •      Salazar fled from the traffic stop at the storage unit complex;

        •      Salazar and his passenger in the car, Trujillo, are both associates of the

               same street gang;

        •      a search of the car from which Salazar fled located methamphetamine and

               a scale on the driver’s seat;

        •      detectives received a tip that Salazar was residing at 2183 Fernwood

               Drive;

        •      detectives located Salazar at that address, where they saw him working

               on a black Ford Taurus parked in front of the residence;

        •      detectives arrested Salazar on the spot and located suspected

               methamphetamine on his person;

        •      another resident at that address, Middlebrooks, confirmed that Salazar

               was staying there;



                                               18
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 19 of 25




        •        Middlebrooks identified the black Ford Taurus as the vehicle Salazar had

                 been using;

        •        in Mitts’s experience, persons involved in narcotics distribution often keep

                 additional narcotics at their residences.

        The Court agrees with the Government that, on the face of the Second Affidavit,

 the magistrate had more than enough to infer that drugs would be found in the Ford

 Taurus:

                 The defendant fled from a traffic stop, abandoning a car that
                 contained drugs and drug paraphernalia. By so doing, the
                 defendant proved that he has stored drugs and drug
                 paraphernalia in his automobiles. Additionally, the
                 defendant had drug paraphernalia and narcotics on his
                 person when he was arrested. Those facts provided more
                 than a sufficient nexus to search the car the defendant was
                 working on at the time of his arrest.

 (ECF No. 25 at 16.) The Court would further emphasize that Salazar was found

 working on the car in front of his residence, not in front of, say, the registered owner’s

 residence.

        Salazar emphasizes that Mitts offered his opinion that drug dealers often keep

 additional drugs in their residences, but Mitts did not offer the same opinion about their

 cars. (ECF No. 21 at 13.) No such opinion was needed in this case. The facts

 presented to the magistrate were adequate, by themselves, to find probable cause to

 search the car for drug-related evidence.

        2.       Material Omissions

        Salazar asserts, however, that Mitts misrepresented a crucial fact, and omitted

 material information, about Salazar’s connection to the car. 4 Specifically, the bodycam


        4
            Although the Second Affidavit contains the same information from Trujillo that Salazar


                                                  19
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 20 of 25




 footage shows Mitts questioning Middlebrooks as follows:

                The resident was asked, “Do you know this to be
                [Mr. Salazar’s car] right here?” She replied, “He said it was.”
                However, she quickly went back on her statement and
                explained that she didn’t actually know: “I don’t know,” she
                said. “I don’t know. I really don’t know. I can’t testify on that
                at all.”

 (ECF No. 21 at 13–14 (alterations in original).) Thus, Salazar argues that Mitts had no

 basis to represent to the magistrate that he was told by Middlebrooks that the Ford

 Taurus was the car Salazar had been “using.” (Id.) Moreover, Mitts later “asked the

 resident’s grandson who was present whether ‘that’s what you’ve seen him drive?’ The

 grandson responded, ‘I haven’t seen him, to be honest, I haven’t seen him drive

 nothing.’” (Id. at 14.) “Finally, the affidavit omitted that Mr. Salazar himself had

 explained that the car was not his, and that he was fixing it for a friend.” (Id.)

        In response, the Government seems to commend Mitts for having said only that

 Salazar “was using” the car, and for providing information that the car was registered to

 someone else—apparently as opposed to saying that Salazar owned the car. (ECF No.

 25 at 17 (“[T]he affidavit was perfectly consistent with the information law enforcement

 received. * * * If anything, the affidavit carefully couched the defendant’s connection to

 the car as one of recent use, without extending to the car’s ownership.”).) But the

 Government does not address the fact that Mitts had no basis to tell the magistrate that

 Middlebrooks said Salazar “was using” the car. Rather, the Government seems to be

 arguing that Mitts was careful not to make a more significant misrepresentation

 (ownership) than he was already making (Middlebrooks’s claim of “use”). The argument


 has argued was materially incomplete in the context of the First Affidavit, Salazar does not
 reprise those arguments in the context of the Second Affidavit.



                                                20
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 21 of 25




 is nonsensical.

        The Government adds, however, that Salazar “was surveilled in and around the

 car, and he had the keys to the car on his person. Such facts sufficiently support the

 statement that he was using the vehicle, at least at the time of his arrest.” (ECF No. 25

 at 17 (emphasis in original).) There are two problems with this assertion. First, the

 Second Affidavit nowhere says that Salazar had the keys to the car on his person. It

 says only that he had keys on his person and that those keys unlocked a room in the

 house. Second, the Second Affidavit nowhere claims that Salazar was, in fact, “using”

 the vehicle (e.g., that the arresting officers saw him doing something other than work

 on it). The Second Affidavit reports that Middlebrooks said that Salazar was “using” the

 car—with the obvious implication that, in Middlebrooks’s eyes, Salazar was currently

 treating it as his own although he did not own it.

        In short, the Court agrees with Salazar that Mitts improperly conveyed

 Middlebrooks’s words to the magistrate. The Court will further assume that this was a

 material misrepresentation, and that Middlebrooks’s true words, along with the

 grandson’s words and Salazar’s words were all material omissions. Assuming as much,

 the Court must examine whether probable cause would still have existed if Mitts had not

 represented Middlebrooks as saying that Salazar was using the car, and had instead

 accurately represented that (1) Middlebrooks, when asked by Mitts about ownership of

 the Ford Taurus, first said that Salazar “said it was [his],” but then quickly backtracked,

 (2) the grandson disclaimed knowledge either way, and (3) Salazar said he was working

 on the car for a friend.

        Had the Second Affidavit been presented in this way, the magistrate would still




                                              21
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 22 of 25




 have had a substantial basis to find probable cause to search the car for evidence of

 drugs. Middlebrooks and the grandson were suspiciously equivocal. The magistrate

 could have reasonably inferred that they were likely covering for Salazar. As for

 Salazar’s own story, the magistrate would not have been required to give it any credit

 under the circumstances. Salazar was known to have fled from police, thus showing a

 propensity to do anything (including saying anything) to avoid being found out. And,

 again, Salazar was working on the car in front of his own residence.

        Thus, probable cause would have existed to issue the Second Warrant even

 under Salazar’s view of what Mitts should and should not have said to the magistrate.

 The Second Warrant was therefore valid at least as to drug-related evidence. Because

 the search for that evidence would have allowed officers to search the entire car, the

 discovery of a gun and ammunition while performing that search was likewise valid.

                        IV. ENDS-OF-JUSTICE CONTINUANCE

        Salazar’s motion has tolled the Speedy Trial clock, and this disposition would

 normally cause the clock to begin running again. See 18 U.S.C. § 3161(h)(1)(D).

 According to the CM/ECF Speedy Trial calculator for Salazar’s case, he has 43 days left

 of the 70-day Speedy Trial allowance, meaning his trial must commence no more than

 43 days from today, i.e., on or before June 27, 2020, absent further tolling or exclusion

 of time.

        “As is well known, the novel coronavirus officially known as SARS-CoV-2, and

 the disease it causes, COVID-19, have led to a worldwide pandemic. The problem

 became especially acute in Colorado in mid-March 2020.” Essien v. Barr, ___ F. Supp.

 3d ___, ___, 2020 WL 1974761, at *1 (D. Colo. Apr. 24, 2020). Through a succession




                                             22
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 23 of 25




 of general orders, most recently General Order 2020-8, the District of Colorado has

 continued all jury trials through at least July 6, 2020. 5 Since jurors are generally

 summoned to appear for civil and criminal jury trials to be held in the Arraj U.S.

 Courthouse on Mondays, and given the terms of General Order 2020-8, the very

 earliest date on which a jury could be assembled for a trial in this case would be

 Monday, July 13, 2020. Accordingly, the Court cannot convene a jury trial for Salazar

 within the time remaining on the Speedy Trial clock.

        The Court may exclude from the Speedy Trial clock

               [a]ny period of delay resulting from a continuance granted by
               any judge on his own motion or at the request of the
               defendant or his counsel or at the request of the attorney for
               the Government, if the judge granted such continuance on
               the basis of his findings that the ends of justice served by
               taking such action outweigh the best interest of the public
               and the defendant in a speedy trial.

 18 U.S.C. § 3161(h)(7)(A). This is frequently referred to as an “ends-of-justice

 continuance.” Of the factors the statute requires the Court to consider, see id.

 § 3161(h)(7)(B), only one is presently relevant: “[w]hether the failure to grant such a

 continuance in the proceeding would be likely to make a continuation of such

 proceeding impossible,” id. § 3161(h)(7)(B)(i).

        With this in mind, the Court hereby makes and grants its own motion for an ends-

 of-justice continuance. The Court finds that General Order 2020-8 prevents the

 convening of a jury trial. Moreover, General Order 2020-8 reflects the reality of the

 present situation in Colorado, namely, that it is probably unsafe to convene a jury at this

 time. Doing so would require the venire panel (usually thirty-plus persons) to

        5
         See http://www.cod.uscourts.gov/Portals/0/Documents/Orders/GO_2020-
 8_Continuation_of_Trials.pdf.



                                              23
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 24 of 25




 congregate together in the jury assembly room, and then in the undersigned’s

 courtroom, for three or four hours, all of them breathing the same air, touching the same

 door handles, and so forth. Then the empaneled jury (twelve persons, plus one or two

 alternates) would spend an estimated five days (see ECF No. 11) sitting close to each

 other in the jury box, meeting in the confines of the jury deliberation room, sharing the

 same restrooms, etc. In other words, although the Speedy Trial Act presumes that it is

 in the public’s best interest to bring a defendant to trial speedily, 18 U.S.C.

 § 3161(h)(7)(A), that is simply not the case under the circumstances. Bringing the

 defendant to trial would instead create a danger to the public.

        Even if the undersigned could make an exception to General Order 2020-8, the

 Court would likely need to send out hundreds of jury summonses to yield anything close

 to a normal-sized venire panel. True, it is unlawful to ignore a jury summons, but the

 Court must account for present realities. And those who do appear on the summons

 would almost certainly skew younger and less risk-averse (or more contemptuous of

 stay-at-home orders and similar directives), thus likely defeating all possibility of

 empaneling a jury that fairly represents the community.

        For the foregoing reasons, the Court will impose an ends-of-justice continuance

 of 60 days. As required by 18 U.S.C. § 3161(h)(7)(C), the Court has not predicated its

 ruling on general congestion of the Court’s calendar or lack of diligent preparation by

 counsel.

        Normally the Court would not impose an ends-of-justice continuance on its own

 motion without first giving the defendant and the Government an opportunity to respond.

 However, the Court need not solicit such responses in this instance because the Court




                                              24
Case 1:20-cr-00027-WJM Document 32 Filed 05/15/20 USDC Colorado Page 25 of 25




 cannot convene a jury before the Speedy Trial clock would otherwise expire. Nor would

 the Court accept, at this relatively early stage in the proceedings, the argument that

 Salazar’s interest in being brought to trial speedily (or else the charges dismissed)

 outweighs the Government’s interest in enforcing the criminal laws.

        The Court recognizes the possibility that circumstances may not change in the 60

 additional days now excluded from the Speedy Trial clock, and in fact may persist for

 many months after that. If that is the case, the Court will address the matter as it

 comes.

                                     V. CONCLUSION

        For the reasons set forth above, the Court ORDERS as follows:

 1.     Salazar’s Motion to Suppress and for Franks Hearing (ECF No. 21) is DENIED;

 2.     All days from today, to and including July 14, 2020, shall be excluded from the

        Speedy Trial clock; and

 3.     By separate order, the Court will reset the trial and related pretrial deadlines.


        Dated this 15th day of May, 2020.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martínez
                                                   United States District Judge




                                              25
